     Case 2:18-cv-03279-WBS-KJN Document 29 Filed 04/29/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   QUANTUM CAPITAL FUNDING                  No. 2:18-cv-03279 WBS KJN
     CORPORATION, a California
13   corporation,

14                 Plaintiff,                 ORDER RE: MOTION TO WITHDRAW
15        v.

16   PDI GROUP, INC., a Missouri
     corporation, RG GROUP, LLC, a
17   Missouri limited liability
     company; JOHN F. GEHM, JR., an
18   individual; JOHN F. GEHM, III,
     an individual; and DOES 1
19   through 25, inclusive,

20                 Defendants.

21

22                                 ----oo0oo----

23              Teresa M. Beck and Briana M. Pendergrass move to

24   withdraw as counsel for defendants RG Group, LLC and John F.

25   Gehm, III.   (Docket No. 27.)     Upon review of the motion in its

26   entirety and in light of the plaintiff’s non-opposition and

27   defendants’ consent to the termination, (see Decl. of Briana M.

28   Pendergrass ¶ 6 (Docket No. 27-2)), counsels’ motion to withdraw
                                          1
     Case 2:18-cv-03279-WBS-KJN Document 29 Filed 04/29/20 Page 2 of 2

1    is hereby GRANTED.

2               Defendants are admonished that under Local Rule 183(a),

3    “[a] corporation . . . may appear only by an attorney.”

4    Defendants shall retain new counsel within fourteen days from the

5    date of this Order to proceed through the rest of litigation.

6               IT IS SO ORDERED.

7    Dated:   April 29, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
